DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/307,093 filed on May 4th, 2021. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 8 (line 7), please change the recitation of “extending through plurality of slots” to - - extending through the plurality of slots - - as antecedent basis has already been established in claim 8 (line 2).

	Regarding Claim 14 (lines 2-3), please change the recitation of “an armature of an electronic actuator” to - - [[an]] the armature of [[an]] the electronic actuator - - as antecedent basis has already been established in claim 8 (lines 8-9).

	Regarding Claim 20 (lines 1-2), please change the recitation of “wherein the stator and armature” to - - wherein the stator and the armature - - as antecedent basis has already been established in claim 8 (line 9).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 8 (lines 11-12), in the recitation of “a locked second mode where the when the stator is energized” it is generally unclear from the disclosure what Applicant intends to recite. The lack of clarity renders the claim indefinite.

	Claims 9-20 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –



Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaers et al. (US 9,970,525), hereinafter Zaers.

Regarding Claim 1, Zaers teaches a lock plate (Fig. 2, “second coupling part” 26) for an electronically actuated locking differential, the lock plate (26) comprising: 
a base portion having a first side (left side) and an opposite second side (right side); 
a plurality of radially spaced teeth (“toothed ring” 28) extending outwardly from the first side (left side); and 
a plurality of standoffs (Fig. 4, “axial projections” 27) extending outwardly from the second side (right side).  

Regarding Claim 2, Zaers teaches the lock plate of claim 1, 
wherein the standoffs (Fig. 4, 27) of the plurality of standoffs (27) are integrally formed with the base portion (26).  

Regarding Claim 3, Zaers teaches the lock plate of claim 1, 
wherein the standoffs (Fig. 4, 27) of the plurality of standoffs (27) are circumferentially spaced about the base portion (26).  

Regarding Claim 4, Zaers teaches the lock plate of claim 1, 
wherein each standoff (Fig. 4, 27) of the plurality of standoffs (27) includes a groove (“groove portions” 40) configured to receive a snap ring (see Fig. 4).  

Claim 5, Zaers teaches the lock plate of claim 4, 	wherein each standoff (Fig. 4, 27) includes a shoulder portion (“inner recesses” 46) configured to abut against an armature (Fig. 1, “sliding ring” 37, “piston” 30 and “anchor element” 34) of an electronic actuator (“actuator” 5; col. 6, line 56 - “axial projections 27 comprise inner recesses 46 which are provided for accommodating the sliding ring 37”).  

Regarding Claim 6, Zaers teaches the lock plate of claim 5, 
wherein each standoff (Fig. 4, 27) includes an outer lip (outermost portion of 27), 
the groove (40) disposed between the outer lip and the shoulder portion (46).  

Regarding Claim 7, Zaers teaches the lock plate of claim 6, 
wherein each standoff (Fig. 4, 27) includes a pair of opposed straight walled portions (see Fig. 4) and a pair of opposed rounded portions (see Fig. 4).  

Regarding Claim 8, Zaers teaches an electronically actuated locking differential (Fig. 1, “differential assembly” 2) comprising: 
a gear case (“differential housing” 7) having opposite first (right side) and second ends (left side) and a plurality of slots (col. 6, line 15 - “axial projections 27 which pass through corresponding through-apertures of the differential housing 7”) formed in the first end (right side); 
a differential gear set (“differential drive” 3) disposed in the gear case (7); 
a lock plate (26) disposed at the gear case first end (right side) and configured to selectively engage the differential gear set (3; see Fig. 1), 
wherein the lock plate (Fig. 4, 26) includes a plurality of standoffs (27) extending through plurality of slots (see Fig. 1) formed in the gear case first end (right side); and 
“electro-magnet” 29) and an armature (37, 30, 34), 
wherein the electronic actuator (5) is operable between an unlocked first mode (position seen in Fig. 1) where the lock plate (26) does not lockingly engage the differential gear set (3), and 
a locked second mode where the when the stator (29) is energized (col. 5, line 19 - “suitably controlling the actuator 5, the second coupling part 26 can be axially moved relative to the first coupling part 25, with a transmission of torque from the driving gear 6 to the differential gear 3 being ensured in the engaged condition”), 
the armature (37, 30, 34) is pulled toward the gear case first end (right side) such that the lock plate (26) is pushed into locking engagement with the differential gear set (3) to thereby lock a pair of axle shafts (not shown; col. 4, line 55 - “The two sideshaft gears 20, 22 each comprise inner splines 23 into which corresponding outer splines of a sideshaft (not shown) can be inserted for transmitting torque”).  

Regarding Claim 9, Zaers teaches the electronically actuated locking differential of claim 8, 
wherein the differential gear set (Fig. 1, 3) includes a first side gear and a second side gear (“sideshaft gears” 22, 20), 
the lock plate (26) configured to selectively lockingly engage the first side gear (22) in the locked second mode.

Regarding Claim 10, Zaers teaches the electronically actuated locking differential of claim 8, wherein the lock plate (Fig. 4, 26) comprises: 
a base portion having a first side (left side) and an opposite second side (right side); 

the plurality of standoffs (Fig. 4, 27) extending outwardly from the second side (right side).  

Regarding Claim 11, Zaers teaches the electronically actuated locking differential of claim 10, 
wherein the standoffs (Fig. 4, 27) of the plurality of standoffs (27) are integrally formed with the base portion (26).  

Regarding Claim 12, Zaers teaches the electronically actuated locking differential of claim 10, 
wherein the standoffs (Fig. 4, 27) of the plurality of standoffs (27) are circumferentially spaced about the base portion (26).  

Regarding Claim 13, Zaers teaches the electronically actuated locking differential of claim 10, 
wherein each standoff (Fig. 4, 27) of the plurality of standoffs (27) includes a groove (40) configured to receive a snap ring (see Fig. 4).  

Regarding Claim 14, Zaers teaches the electronically actuated locking differential of claim 13, 
wherein each standoff (Fig. 4, 27) includes a shoulder portion (46) configured to abut against an armature (Fig. 1, 37, 30, 34) of an electronic actuator (5).  

Regarding Claim 15, Zaers teaches the electronically actuated locking differential of claim 14, 

the groove (40) disposed between the outer lip and the shoulder portion (46).  

Regarding Claim 16, Zaers teaches the electronically actuated locking differential of claim 15, 
wherein each standoff (Fig. 4, 27) includes a pair of opposed straight walled portions (see Fig. 4) and a pair of opposed rounded portions (see Fig. 4).  

Regarding Claim 17, Zaers teaches the electronically actuated locking differential of claim 9, 
further comprising a biasing mechanism (Fig. 1, “returning spring” 43) disposed between the first side gear (22) and the lock plate (26), 
the biasing mechanism (43) configured to bias the lock plate (26) out of engagement with the first side gear (22; see Fig. 1).   

Regarding Claim 19, Zaers teaches the electronically actuated locking differential of claim 9, 
wherein the lock plate (Fig. 1, 26) is disposed between the first side gear (22) and the stator (29).  

Regarding Claim 20, Zaers teaches the electronically actuated locking differential of claim 10, 
wherein the stator (Fig. 1, 29) and armature (37, 30, 34) are disposed outside of the gear case (7) and the lock plate base portion (26) is disposed within the gear case (7; see Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zaers (US 9,970,525), in view of Teraoka et al. (US 2003/0184171) cited in the IDS filed May 4th, 2021, hereinafter Teraoka.

Regarding Claim 18, Zaers teaches the electronically actuated locking differential of claim 8.
Zaers does not explicitly teach “wherein each slot formed in the gear case includes a pair of opposed straight wall portions and a pair of rounded end portions”. However, Zaers does teach a plurality of standoffs (Fig. 4, 27) comprising a pair of opposed straight walled portions and a pair of opposed rounded portions so it would be reasonable to assume the slots (see col. 6, line 15) explicitly taught by Zaers would be formed of a similar shape to receive the standoffs.
Teraoka teaches a plurality of slots (Fig. 19, “openings” 39) formed in a gear case (“differential case” 7) including a pair of opposed straight wall portions and a pair of rounded end portions (see Fig. 19) that receive a plurality of standoffs (“leg portions” 41) including a pair of opposed straight walled portions and a pair of opposed rounded portions (see Fig. 19).
Teraoka also teaches “Openings 37, 39 are formed on left and right sides of the outer differential case 7 at circumferentially and equidistantly spaced positions thereof to permit oil to be flown into or out of the outer differential case 7” [0108].
“wherein each slot formed in the gear case includes a pair of opposed straight wall portions and a pair of rounded end portions”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of permitting oil flow in and out of the gear case taught by Zaers.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Keller (US 5,030,181), Cochren (US 2017/0191556), Seidl (US 9,476,460), Yamazaki (US 5,890,989), DeGowske (US 7,022,040), Fox (US 9,556,945) and GKN (DE 202015007761) listed in the attached "Notice of References Cited" disclose similar lock plates comprising standoffs related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659